t c memo united_states tax_court james h japhet petitioner v commissioner of internal revenue respondent james h japhet enterprises inc petitioner v commissioner of internal revenue respondent docket nos filed date a chris heinrichs for petitioners gerald l brantley for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioners’ income_tax as follows ' these cases were consolidated for trial briefing and opinion -- - james h japhet year deficiency dollar_figure james h japhet enterprises inc fyb oct deficiency dollar_figure the sole issue for decision is whether the fair_market_value of an apartment building petitioner james h japhet enterprises inc sold to its sole shareholder petitioner james h japhet on date was dollar_figure as petitioners contend dollar_figure as respondent contends or some other amount we hold that it was dollar_figure as a result of our holding we conclude that petitioner james h japhet did not receive a constructive_dividend in on the sale of the apartment building and that petitioner james h japhet enterprises inc recognized no gain in fiscal_year on that sale references to petitioner are to james h japhet references to petitioner corporation are to james h japhet enterprises inc section references are to the internal_revenue_code in effect during the year in issue rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found a petitioner and petitioner corporation petitioner resided in san antonio texas when he filed his petition in these cases petitioner corporation had its principal_place_of_business in san antonio texas during the year in issue and when it filed the petition petitioner is and was in the year in issue the president of petitioner corporation petitioner incorporated petitioner corporation in texas on date petitioner corporation uses the accrual_method of accounting petitioner corporation has primarily been involved in the construction and sale of residential real_estate since it was formed b petitioner corporation’s sale of the apartment building to petitioner on date petitioner corporation sold petitioner a four-unit apartment building the apartment building located pincite windsor oaks san antonio texas for dollar_figure petitioner corporation’s adjusted tax basis in the building was dollar_figure on the date of sale the sale price of the apartment building equaled its value on petitioner corporation’s books computed as follows building costs dollar_figure land costs big_number less depreciation big_number net_book_value big_number petitioner corporation built the apartment building in it has two apartments with three bedrooms and two baths and two apartments with two bedrooms and one bath its exterior walls are about 19-percent brick opinion a the fair_market_value of the apartment building we must decide the fair_market_value of the apartment building transferred by petitioner corporation to petitioner on date fair_market_value is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of the relevant facts see 411_us_546 pbropstra v united_states 680_f2d_1248 9th cir sec_20_2031-1 estate_tax regs sec_25_2512-1 gift_tax regs respondent contends that the fair_market_value of the apartment building was dollar_figure on date petitioners contend that the fair_market_value was dollar_figure b expert witnesses both parties relied on expert witnesses we may accept or reject expert testimony according to our own judgment and we may be selective in deciding what parts of an expert’s opinion if any we accept see 304_us_282 86_tc_547 martyn c glen glen and jack l wolff wolff testified for petitioners edwin a kurek kurek testified for respondent the experts agreed that the comparable sales_method was the best - - method for estimating the value of the apartment building glen and kurek each used windsor oaks and windsor oaks as comparable properties glen also used windsor oaks as a comparable_property the sales dates and sales prices of the three comparable properties and the sales date of the apartment building at issue were as follows property sales date and price comparable sales windsor oaks date--dollar_figure windsor oaks date--dollar_figure windsor oaks date--dollar_figure apartment building at issue windsor oaks date--dollar_figure the opinions of petitioners’ and respondent’s experts and the positions of the parties as to the value of the apartment building at issue on date are as follows comparable income cost method estimated sales_method method value petitioners’ -- -- -- ‘dollar_figure returns petitions and brief deficiency notices and -- -- -- big_number answers petitioners’ dollar_figure dollar_figure dollar_figure expert glen respondent’s big_number big_number big_number big_number expert kurek ' petitioners reported on their returns and asserted in the petitions that the fair_market_value of the apartment building was dollar_figure on brief they contend that its value was dollar_figure cc petitioners’ expert sec_1 wolff wolff appraised the apartment building in date for ncnb bank for refinancing purposes he estimated that its fair_market_value was dollar_figure he used windsor oaks as a comparable_property windsor oaks had the same size and number of rental units as the apartment building and was sold in date for dollar_figure wolff testified that the value of the apartment building could reasonably have increased to dollar_figure in glen glen inspected the apartment building in date he estimated that its fair_market_value was dollar_figure as of date glen estimated that windsor oaks and windsor oaks were worth more than the apartment building because for example the buildings pincite windsor oaks and windsor oaks both had exterior lighting and a separate offstreet parking lot with designated parking spaces and each had a two-door communal entry which offers more security for tenants in contrast the apartment building did not have exterior lighting had one door to each of its four units had nose-in parking off the street and had a significantly smaller parking area than did the parking lots of windsor oaks and windsor oaks glen also said that windsor oaks and windsor oaks were worth more because they had larger living areas two of their four rental units were larger than the rental units in the apartment building they were years newer than the apartment building and they had assumable financing glen testified that the average increase in residential property values in san antonio from to wa sec_21 percent based on wolff’s estimate that the apartment building was worth dollar_figure in and glen’s estimate that it was worth dollar_figure in the value of the apartment building increased by percent this is consistent with glen’s valuation of the apartment building glen estimated that windsor oaks was worth less than - - the apartment building because windsor oaks had big_number square feet and the apartment building had big_number square feet a difference of percent d respondent’s expert--kurek kurek estimated that the fair_market_value of the apartment building was dollar_figure as of date he inspected the property in date and date kurek testified that windsor oaks and windsor oaks were so similar to the apartment building that no adjustments to their prices were needed he testified that the greater aesthetic appeal of the apartment building as compared to the boxlike appearance of windsor oaks and windsor oaks offsets the amount of any adjustment for the smaller amount of exterior brick and the smaller area for parking kurek also said that windsor oaks was not comparable to the apartment building because it was only about half the size of the apartment building be analysis we find that glen’s and wolff’s analysis is more reasonable than kurek’s glen estimated that the apartment building at issue was worth substantially more than windsor oaks which sold for dollar_figure because the apartment building at issue was larger he estimated that it was worth substantially less than windsor oaks and windsor oaks because the apartment - building was inferior to those buildings in several ways we believe glen reasonably adjusted for the differences between the comparable properties and the apartment building we disagree with kurek’s estimate because he did not adequately consider those differences and because he did not use windsor oaks as a comparable wolff’s report is helpful because he estimated in that the apartment building was worth dollar_figure and he testified that it could reasonably have increased in value to dollar_figure in respondent contends that glen’s use of windsor oaks as a comparable_property caused him to undervalue the apartment building we disagree that the properties are not comparable the apartment building and windsor oaks were both built in and are of identical construction windsor oaks windsor oaks windsor oaks and the apartment building each have four residential apartments windsor oaks is much smaller but glen considerated that difference in estimating the value of the apartment building properties need not be the same size to be used as comparables ’ glen subtracted percent from his estimate of the value of the apartment building compared to windsor oaks and wolff testified that properties may not be comparable if they vary greatly in size but he did not state an opinion on whether windsor oaks and the apartment building were comparable -- - windsor oaks to take into account the fact that those buildings had assumable financing respondent contends that glen undervalued the apartment building because glen did not compute whether an assumption would be more advantageous than a conventional mortgage and because glen did not know the interest rates on the assumable notes on the windsor oaks and windsor oaks properties we disagree glen explained that an assumable mortgage increases the value of a building since a buyer need not qualify for a mortgage incur substantial closing costs or provide as large a downpayment as the buyer would if the property had a conventional mortgage there is nothing persuasive in the record to the contrary thus we accept glen’s analysis on this point respondent contends that glen’s appraisal was defective because he did not estimate how much it would cost to conform the apartment building to the comparable properties we disagree the purpose of an appraisal is to estimate the value of a property not to determine the cost of conforming it toa comparable_property based on the foregoing decisions will be entered for petitioners
